In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 14‐1013 
UNITED STATES OF AMERICA, 
                                                  Plaintiff‐Appellee, 

                                 v. 

ROYCE SPANN, 
                                               Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                     Southern District of Illinois. 
        No. 3:13‐CR‐30131‐WDS‐1 — William D. Stiehl, Judge. 
                     ____________________ 

         ARGUED JUNE 11, 2014— DECIDED JULY 3, 2014 
                  ____________________ 

   Before WOOD, Chief Judge, and POSNER and SYKES, Circuit 
Judges. 
    POSNER,  Circuit  Judge.  The  defendant  was  charged  with 
possession  of  more  than  100  grams  of  heroin  with  intent  to 
distribute it, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(i). 
He pleaded guilty and was  sentenced to 97 months in pris‐
on. His only challenge on appeal is to the sentence. 
2                                                       No. 14‐1013 


    The sentence was at the top of the guidelines range of 78 
to  97  months’  imprisonment.  But  at  the  sentencing  hearing 
the  government  had  argued  for  an  above‐guidelines  sen‐
tence  of  180  months,  on  the  ground  that  the  753.2  grams  of 
heroin that the defendant had possessed was of higher than 
average  purity  (39.7  percent  versus  an  average  of  36.6  per‐
cent  in  the  Southern  District  of  Illinois)  and  therefore  more 
dangerous to the user, and that in 2012 heroin had caused 30 
deaths in the Southern District’s two largest counties (Madi‐
son  and  St.  Clair).  But  the  defendant’s  lawyer  pointed  out 
without contradiction that the average purity level of heroin 
for the nation as a whole is 59 percent, and that the govern‐
ment  had  presented  no  evidence  of  the  number  of  heroin 
deaths in the Southern District relative to either the popula‐
tion or to the number of deaths caused by other drugs, and 
had  offered  no  comparison  of  the  heroin  death  rate  in  the 
Southern District to that in the nation as a whole. There was 
no evidence that any of the defendant’s customers had died 
as a result of ingesting the heroin that they had bought from 
him. 
     The  judge  rejected  the  government’s  proposal  for  a  180‐
month  sentence.  The  97‐month  sentence  that  the  judge  im‐
posed instead was as we said the top of the guidelines range, 
and  the  reasons  he  gave  for  going  to  the  top  of  the  range 
were terse. He said that trafficking in heroin “is a very seri‐
ous crime … for what it does to the people who use … hero‐
in.  The  Defendant  himself  has  become  an  addict  of  several 
narcotics  and  he  sees  now  where  that  has  brought  him.  … 
What he was doing was helping to injure people all over the 
area.  This  [97‐month  sentence]  will  give  him  time  to  try  to 
obtain  while  he  is  in  prison  some  skills  that  will  help  him 
when he gets out of prison.” 
No. 14‐1013                                                           3 


    After  the  judge  had  finished  reading  the  sentence  (in‐
cluding conditions of supervised release, not contested in the 
appeal),  the  defendant’s  lawyer  said—in  response  to  the 
judge’s invitation “now do counsel know of any reason why 
[the]  sentence  should  not  be  imposed  as  stated?”—that  he 
had  “a  question.  The  Court  has  elected  to  sentence  [the  de‐
fendant] to the high end of the guideline range. And what I 
hear  the  Court  say  is  that  the  offense  is  serious  because  of 
heroin.  I’m  curious  why  the  high  end  rather  than  the  low 
end.” It was an ingenious question. All, really, the judge had 
said  in  justifying  the  sentence,  besides  the  fact  that  the  de‐
fendant  needed  time  in  prison  to  learn  lawful  work  skills 
(but 97 months to learn such skills?)—and in basing his sen‐
tence even in part on that consideration he was violating the 
rule of Tapia v. United States, 131 S. Ct. 2382, 2391 (2011), that 
rehabilitation,  while  relevant  to  determining  conditions  of 
supervised release, is not to be used to affect the length of a 
defendant’s  prison term—was  that trafficking in heroin is  a 
serious  crime.  That  certainly  justified  a  sentence  within  ra‐
ther  than  below  the  applicable  guidelines  range.  But  the 
judge  had  said  nothing  to  suggest  that  the  defendant  was 
deserving  of  a  harsher  punishment  than  any  other  heroin 
trafficker in the same  guidelines  range. The logical implica‐
tion of that omission, though not necessarily intended by the 
judge,  was  that  he  thinks  every  such  trafficker  should  be 
sentenced at the top of the range, or at least every trafficker 
who  cannot  show  unusual  circumstances  justifying  a  sen‐
tencing  reduction.  The  government’s  lawyer  had  taken  the 
same  approach.  He  had  based  his  request  for  a  180‐month 
sentence  not  on  any  respect  in  which  the  defendant  might 
deserve heavier punishment than other heroin dealers in his 
guidelines range but on the respects in which the defendant 
4                                                       No. 14‐1013 


was  indistinguishable  from  other  heroin  dealers;  for  the 
government’s lawyer just mentioned averages. 
    Maybe  the  judge  was  misled  by  the  lawyer’s  failure  to 
particularize the defendant’s criminal activity; but whatever 
the  cause,  the  judge  failed  to  justify  the  sentence  he  meted 
out  to  the  defendant.  He  said  nothing,  for  example,  about 
the quantity of heroin that the defendant had distributed or 
the  actual  consequences  for  any  of  the  defendant’s  custom‐
ers.  A  federal  judge  is  not  permitted  to  pick  a  point  in  a 
guidelines range arbitrarily. He cannot just say: “Whenever I 
have to sentence anyone, I calculate his guidelines range and 
sentence  him  at  the  top  of  it.  That  saves  me  so  much  time 
and  thought!”  The  judge  must  justify,  by  reference  to  the 
sentencing factors in 18 U.S.C. § 3553(a), the sentence he im‐
poses—and  must  do  so  whether  it  is  inside  or  outside  the 
applicable guidelines range. Gall v. United States, 552 U.S. 38, 
49–50  (2007);  United  States  v.  Washington,  739  F.3d  1080, 
1081–82 (7th Cir. 2014). 
     One might have expected the judge to do that in response 
to  the  pointed  question  put  to  him  by  the  defendant’s  law‐
yer. He did not. He seems to have been startled by the ques‐
tion. He had invited it, but the invitation seems to have been 
intended  as  a  last  chance  for  the  lawyers  to  make  their  rec‐
ord;  the  judge  did  not  expect  that  he  would  be  asked  to 
make his record. He said: “this is the first time in my life an‐
yone  has  asked  me  why  I  imposed  a  penalty  at  any  point. 
I’m  sure  they  have  those  thoughts.  But  I  was  not  prepared 
for  your  question.  And  the  reason  I  imposed  that  penalty 
[the 97‐month sentence] was that the Defendant had earned 
it.  He  had  conducted  [sic—this  was  probably  the  court  re‐
porter’s mistaken transcription of “committed”] a very seri‐
No. 14‐1013                                                              5 


ous crime, one that not only has injured him by causing his 
incarceration, but would have caused injury to other people 
by  the  use  of  that  drug.  And  it  was  my  view  that  that  was 
the appropriate sentence to impose.” The lawyer came back 
at the judge by repeating: “That would be true of all offend‐
ers  charged  just  like  him.”  To  which  the  judge  replied:  “I 
don’t intend to engage in a debate with you today about the 
sentence I imposed. … If you are not satisfied, you may take 
an appeal.” And he did. 
     Under the regime of Booker, a judge can have his own pe‐
nal theory, as long as it is consistent with the sentencing fac‐
tors in 18 U.S.C. § 3553(a); and we can imagine a judge offer‐
ing a reasoned basis for sentencing heroin dealers at the top 
of  the  applicable  guidelines  range.  But  neither  in  this  case 
nor, so far as  we are able to discover, in any  other case  has 
Judge Stiehl articulated such a theory. And while we cannot 
find any recent sentences that he’s imposed on heroin deal‐
ers, we have found 14 sentences imposed by him on cocaine 
dealers since 2010, and in only two did he impose the guide‐
lines maximum. 
   We reversed one of his cocaine sentences several months 
ago, explaining that 
     the district court did not meaningfully explain why 97 
     months  was  an  appropriate  sentence  for [the  defend‐
     ant].  The  courtʹs  summary  assertion  that  it  had  “con‐
     sidered all the factors of 18 U.S.C. § 3553(a)” is proce‐
     durally  insufficient. See,  e.g., United  States  v.  Cunning‐
     ham, 429  F.3d  673,  679  (7th  Cir.  2005).  And  the  court’s 
     reference  to  the  seriousness  of  drug  crimes  in  general 
     did  nothing  to  explain  why,  in  the  context  of [the  de‐
     fendant’s] particular offense, the court settled on a sen‐
     tence  of  97  months.  True,  the  judge  expressed  hope 
6                                                                No. 14‐1013 


     that,  while  incarcerated, [the  defendant] would  take 
     advantage  of  rehabilitation  programs,  but  rehabilita‐
     tive programming is an inappropriate basis for impos‐
     ing  a  prison  sentence. See 18  U.S.C.  §  3582(a); Tapia  v. 
     United  States, 131  S.  Ct.  2382,  2391  (2011).  And,  in  any 
     event, the court does not appear to have relied on the 
     availability  of  rehabilitation  to  justify  [the  defend‐
     ant’s] term  of  incarceration.  In  short,  the  court’s  terse 
     remarks  do  not  reflect  “an  individualized  assessment 
     based on the facts presented,” Gall [v. United States, su‐
     pra],   552  U.S.  at  50;    the  record  is  simply  too  thin  for 
     meaningful review. 
United  States  v.  Washington,  739  F.3d  1080,  1081–82  (7th  Cir. 
2014). 
     In  fairness  to  the  judge,  until  his  contretemps  with  the 
defendant’s  lawyer  over  the  97‐month  sentence  that  the 
judge  had  decided  to  impose  in  this  case,  the  sentencing 
hearing had focused almost exclusively on the government’s 
request for an above‐guidelines sentence of 180 months. The 
focus  was  understandable.  A  prison  term  of  that  length—
nearly double the top of the guidelines range—was a heavy 
lift  for  the  government  and  was vigorously  opposed  by  the 
defense.  It’s  not  surprising  that  the  arguments  for  and 
against  the  government’s  recommendation  consume  nearly 
40  pages  of  the  49‐page  sentencing  transcript.  The  defense 
attorney’s argument was almost entirely concerned with de‐
feating the prosecutor’s request for 180 months. The attorney 
did  offer  his  own  recommendation—a  sentence  at  the  low 
end  of  the  guidelines  range—but  this  part  of  his  argument 
occupies less than a page of transcript. 
  The  judge  summarily  rejected  the  government’s  recom‐
mendation (and the government has not appealed that rejec‐
No. 14‐1013                                                       7 


tion), but said very little to justify a 97‐month sentence, and 
what he did say was in the nature of a conclusion rather than 
a  reason.  Perhaps  he  can  be  forgiven  for  being  caught  off 
guard  by  the  defense  attorney’s  question,  everyone’s  atten‐
tion having been focused up to then on whether 180 months 
was  an  appropriate  sentence.  Still,  the  97‐month  sentence 
was unexplained and therefore must be vacated and the case 
remanded for resentencing. (The resentencing will be before 
a different judge because Judge Stiehl has retired.) 
                                      REVERSED AND REMANDED.